EXECUTION VERSION
 
TENTH AMENDMENT TO CREDIT AGREEMENT
 
TENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of May 20, 2009,
by and among CARRIZO OIL & GAS, INC., a Texas corporation (“Borrower”), certain
SUBSIDIARIES OF BORROWER, as Guarantors (in such capacity, “Guarantors”), the
LENDERS party hereto (the “Lenders”), GUARANTY BANK, as resigning administrative
agent for the Lenders (in such capacity, the “Resigning Agent”) and as resigning
issuing bank (in such capacity, the “Resigning Issuing Bank”) and WELLS FARGO
BANK, N.A., as successor administrative agent for the Lenders (in such capacity,
the “Successor Agent”) and as successor issuing bank (in such capacity, the
“Successor Issuing Bank”).  Unless otherwise expressly defined herein,
capitalized terms used but not defined in this Amendment have the meanings
assigned to such terms in the Credit Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, Borrower, Guarantors, Resigning Agent and certain Lenders are party to
that certain Credit Agreement, dated as of May 25, 2006 (as the same has been
and may hereafter be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”); and
 
WHEREAS, Resigning Agent and Resigning Issuing Bank desire to resign as
Administrative Agent and Issuing Bank, respectively, under the Credit Agreement
and Successor Agent and Successor Issuing Bank desire to be appointed as
Administrative Agent and Issuing Bank, respectively, under the Credit Agreement;
and
 
WHEREAS, Borrower, Guarantors, Successor Agent and Lenders have agreed to amend
the Credit Agreement as provided herein, subject to the terms and conditions set
forth herein.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the parties hereto
hereby agree as follows:
 
SECTION 1. Amendments to Credit Agreement.  Subject to the satisfaction or
waiver in writing of each condition precedent set forth in Section 5 of this
Amendment, and in reliance on the representations, warranties, covenants and
agreements contained in this Amendment, the Credit Agreement shall be amended in
the manner provided in this Section 1.
 
1.1 Cover Page.  The cover page to the Credit Agreement shall be and it hereby
is amended in its entirety and replaced with the cover page attached hereto as
Annex A.
 
1.2 Preamble.  The preamble to the Credit Agreement shall be and it hereby is
amended by deleting the reference to “GUARANTY BANK” and substituting in lieu
thereof the name “WELLS FARGO BANK, N.A.”.
 
1.3 Additional Definitions.  The following definitions shall be and they hereby
are added to Section 1.01 of the Credit Agreement in appropriate alphabetical
order:
 
“Tenth Amendment Effective Date” means May 20, 2009.
 
Tenth Amendment to Credit Agreement - Page 1


--------------------------------------------------------------------------------


 
“Wells Fargo” means Wells Fargo Bank, N.A.
 
1.4 Amended Definitions.  The following definitions in Section 1.01 of the
Credit Agreement shall be and they hereby are amended in their respective
entireties to read as follows:
 
“Administrative Agent” means Wells Fargo Bank, N.A., in its capacity as
contractual representative of the Lenders hereunder pursuant to ARTICLE X and
not in its individual capacity as a Lender, and any successor agent appointed
pursuant to ARTICLE X.
 
“Approved Counterparty” means, at any time and from time to time, (i) any Person
engaged in the business of writing Swap Agreements for commodity, interest rate
or currency risk that is acceptable to the Administrative Agent or has (or the
credit support provider of such Person has), at the time Borrower or any
Restricted Subsidiary enters into a Swap Agreement with such Person, a long term
senior unsecured debt credit rating of BBB+ or better from S&P or Baa1 or better
by Moody’s, (ii) any Lender Counterparty, and (iii) Shell Energy North America
(US) L.P.
 
“Aggregate Commitment” means, as of the Tenth Amendment Effective Date,
$259,400,000 and thereafter as such amount may be reduced or increased from time
to time pursuant to Section 2.02 and Section 2.02A and as a result of changes in
the Borrowing Base; provided that such amount shall not at any time exceed the
lesser of (i) the Maximum Facility Amount and (ii) the Borrowing Base then in
effect.  If at any time the Borrowing Base is reduced below the Aggregate
Commitment, the Aggregate Commitment shall be reduced automatically to the
amount of the Borrowing Base in effect at such time.
 
“Cash Management Obligations” means, with respect to any Credit Party, any
obligations of such Credit Party owed to Wells Fargo or any of its Affiliates in
respect of treasury management arrangements, depositary or other cash management
services.
 
“Fee Letter” means that certain Fee and Mandate Letter, dated as of May 18,
2009, between the Borrower and Wells Fargo.
 
“Issuing Bank” means Wells Fargo, in its capacity as the issuer of Letters of
Credit hereunder, and its predecessors and/or successors in such capacity to the
extent provided in Section 2.05(i).  The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
Houston, Texas.  Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
 
Tenth Amendment to Credit Agreement - Page 2


--------------------------------------------------------------------------------


 
1.5 Deleted Definitions.  Section 1.01 of the Credit Agreement shall be and it
hereby is amended by deleting the following definition: “Guaranty Bank”.
 
1.6 Fees.  Clause (b) of Section 2.11 of the Credit Agreement shall be and it
hereby is amended by deleting the phrase “Seventh Amendment Effective Date”
located twice therein and twice substituting in lieu thereof the phrase “Tenth
Amendment Effective Date”.
 
1.7 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  Clauses (a)
and (b) of Section 2.17 of the Credit Agreement shall be and they hereby are
amended in their respective entireties to read as follows:
 
(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, Section 2.15 or Section
2.16, or otherwise) prior to 12:00 noon, on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices at 1700 Lincoln Ave. 3rd Floor, MAC
C7300-035, Denver, Colorado 80203, except payments to be made directly to the
Issuing Bank as expressly provided herein and except that payments pursuant to
Section 2.14, Section 2.15, Section 2.16 and Section 11.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof in like funds as
received.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments hereunder shall be made
in Dollars.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties; provided that in the event such funds
are received by and available to the Administrative Agent as a result of the
exercise of any rights and remedies with respect to any collateral under the
Security Instruments, the parties entitled to a ratable share of such funds
pursuant to the foregoing clause (ii) and the determination of each parties’
ratable share shall include, on a pari passu basis, (x) the Lender
Counterparties and the actual aggregate amounts then due and owing to each
Lender Counterparty by the Borrower or any Guarantor as a result of the early
termination of any
 
Tenth Amendment to Credit Agreement - Page 3


--------------------------------------------------------------------------------


 
transactions under any Swap Agreements included in the Obligations (after giving
effect to any netting agreements) and (y) Wells Fargo or any of its Affiliates
with respect to Cash Management Obligations then due and owing to Wells Fargo or
any of its Affiliates by any Credit Party.
 
1.8  Deposit Accounts.  Section 4.18 of the Credit Agreement shall be and it
hereby is amended in its entirety to read as follows:
 
Section 4.18.      Deposit Accounts.  From and after forty-five (45) days after
the Tenth Amendment Effective Date (or such longer time as acceptable to
Administrative Agent in its sole discretion), except for deposit and investment
accounts maintained at financial institutions (other than the Administrative
Agent) the aggregate balance of which does not exceed $200,000 at any time for
all such other deposit and investment accounts taken as a whole, no Credit Party
maintains any deposit or investment account (and no Affiliate of any Credit
Party maintains any deposit or investment account) into which either (a)
proceeds of Hydrocarbon production from the Oil and Gas Interests included in
the Borrowing Base Properties are deposited or (b) distributions and dividends
on Equity Interests owned by any Credit Party are paid and deposited, in each
case, other than Eligible Accounts.
 
1.9 Mortgages.  Section 6.09 of the Credit Agreement shall be and it hereby is
amended in its entirety to read as follows:
 
Section 6.09.      Mortgages.  From time to time as requested by the
Administrative Agent, the Borrower will, and will cause each Guarantor to,
execute and deliver to the Administrative Agent, for the benefit of the Secured
Parties, Mortgages in form and substance reasonably acceptable to the
Administrative Agent together with such other assignments, conveyances,
amendments, agreements and other writings, including, without limitation, UCC-1
financing statements (each duly authorized and executed, as applicable) as the
Administrative Agent shall reasonably deem necessary or appropriate to grant,
evidence and perfect a valid  first priority Lien, subject only to Permitted
Liens, in (a) not less than eighty percent (80%) of the Engineered Value of all
Borrowing Base Properties (excluding any Oil and Gas Interests in the area known
as the Camp Hill Field in Anderson County, Texas) and (b) not less than eighty
percent (80%) of the Engineered Value of the Borrower’s and each Guarantor’s Oil
and Gas Interests in the area known as the Camp Hill Field in Anderson County,
Texas.
 
1.10 Title Data.  Section 6.10 of the Credit Agreement shall be and it hereby is
amended in its entirety to read as follows:
 
Section 6.10.      Title Data.  From time to time as requested by the
Administrative Agent, the Borrower will, and will cause each Guarantor to,
deliver to the Administrative Agent such opinions of counsel and other evidence
of title as the Administrative Agent shall deem reasonably necessary or
appropriate
 
Tenth Amendment to Credit Agreement - Page 4


--------------------------------------------------------------------------------


 
to verify (a) (i) for the period from the Tenth Amendment Effective Date until
thirty (30) days after the Tenth Amendment Effective Date (or such longer time
as acceptable to Administrative Agent in its sole discretion), such Credit
Party’s title to not less than fifty percent (50%) of the Engineered Value of
the Borrowing Base Properties (excluding any Oil and Gas Interests in the area
known as the Camp Hill Field in Anderson County, Texas), and (ii) at any time
thereafter, such Credit Party’s title to not less than seventy-five percent
(75%) of the Engineered Value of the Borrowing Base Properties (excluding any
Oil and Gas Interests in the area known as the Camp Hill Field in Anderson
County, Texas), (b) such Credit Party’s title to not less than fifty percent
(50%) of the Engineered Value of the Oil and Gas Interests in the area known as
the Camp Hill Field in Anderson County, Texas and (c) the validity, perfection
and priority of the Liens created by the Mortgages and such other matters
regarding the Mortgages as Administrative Agent shall reasonably request.  The
Borrower will, and will cause each Guarantor to, use commercially reasonable
efforts to deliver to the Administrative Agent, or its counsel on or before
April 2, 2007, reasonably satisfactory evidence demonstrating that the Borrower
or such Guarantor, as the case may be, has performed all of the title curative
actions described on Schedule 6.10.  To the extent any such title curative
action is not performed on or before April 2, 2007, the Administrative Agent
may, in its reasonable discretion, reduce the Borrowing Base to account for such
failure to perform such title curative action and such reduction shall be
restored upon the performance of such title curative action to the reasonable
satisfaction of the Administrative Agent.
 
1.11 Production Proceeds and Bank Accounts.  Section 6.15 of the Credit
Agreement shall be and it hereby is amended in its entirety to read as follows:
 
Section 6.15.      Production Proceeds and Bank Accounts.  Within forty-five
(45) days after the Tenth Amendment Effective Date (or such longer time as
acceptable to Administrative Agent in its sole discretion), subject to the terms
and conditions of the Mortgages, each Credit Party shall cause all production
proceeds and revenues attributable to the Oil and Gas Interests of such Credit
Party and all distributions and dividends on any Equity Interests owned by any
Credit Party to be paid and deposited into deposit accounts of such Credit Party
maintained with the Administrative Agent or with other financial institutions
acceptable to the Administrative Agent and cause all such deposit accounts at
other financial institutions (other than deposit and investment accounts the
aggregate balance of which does not exceed $200,000 at any time for all such
other deposit and investment accounts taken as a whole) to be subject to a
control agreement in favor of the Administrative Agent for the benefit of the
Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent (each, an “Eligible Account”).
 
Tenth Amendment to Credit Agreement - Page 5


--------------------------------------------------------------------------------


 
1.12 Swap Agreements.  Section 7.06 of the Credit Agreement shall be and it
hereby is amended in its entirety to read as follows:
 
Section 7.06.      Swap Agreements.  (a) The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, enter into or maintain any Swap
Agreement, except the Swap Agreements required under Section 6.11 and Swap
Agreements entered into in the ordinary course of business with Approved
Counterparties and not for speculative purposes to:
 
(i) hedge or mitigate Crude Oil and Natural Gas price risks to which the
Borrower or any Restricted Subsidiary has actual exposure, provided that:
 
(A) to the extent any such Swap Agreements requires any Credit Party to deliver
money, assets or other security, including letters of credit, against any event
of nonperformance prior to actual default by such Credit Party in the
performance of its obligations thereunder (excluding any such Swap Agreement
with any Lender Counterparty that only requires the delivery of the money,
assets or other security required pursuant to the Loan Documents), the aggregate
value of all money, assets or other security, including the amount drawn or
which could be drawn under any such letters of credit, delivered by the Credit
Parties, taken as a whole, shall not exceed $10,000,000 in the aggregate at any
time, and the term of any transaction entered into after the Effective Date
under any such Swap Agreements requiring such delivery of money, assets or other
security shall not exceed twelve (12) months;
 
(B) the aggregate notional volume per month of Crude Oil and Natural Gas,
calculated separately, under all Swap Agreements of the type described in this
clause (i) (including the Swap Agreements required under Section 6.11 but
excluding Swap Agreements that constitute a put agreement or a floor agreement)
shall not at any time exceed eighty percent (80%) of the “forecasted production
from proved producing reserves” (as defined below) of the Borrower and the
Restricted Subsidiaries for any month during the forthcoming four year period
(provided that no violation of this Section 7.06 shall be deemed to occur with
respect to any month for which, as of May 18, 2009, the aggregate notional
volume of Crude Oil and Natural Gas, calculated separately, under all Swap
Agreements then in effect exceeds 80% of the “forecasted production from proved
producing reserves” of the Borrower and the Restricted Subsidiaries for such
month); and
 
(C) such Swap Agreement (excluding any transaction under a Swap Agreement
entered into after the effective date of such Swap Agreement and related
documentation evidencing any such transaction) is in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders (it
being understood that each Swap Agreement to which the Borrower or any
Restricted Subsidiary is a party as of the
 
Tenth Amendment to Credit Agreement - Page 6


--------------------------------------------------------------------------------


 
Tenth Amendment Effective Date is satisfactory to the Administrative Agent and
the Required Lenders); and
 
(ii) effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Credit Party;
provided that:
 
(A) the aggregate notional amount under all Swap Agreements of the type
described in this clause (ii) shall not at any time exceed the amount of Loans
then outstanding; and
 
(B) such Swap Agreement (excluding any transaction under a Swap Agreement
entered into after the effective date of such Swap Agreement and related
documentation evidencing any such transaction) is in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders (it
being understood that each Swap Agreement to which the Borrower or any
Restricted Subsidiary is a party as of the Tenth Amendment Effective Date is
satisfactory to the Administrative Agent and the Required Lenders).
 
(b)  As used in clause (a)(i)(B), “forecasted production from proved producing
reserves” means the forecasted production of Crude Oil and Natural Gas as
reflected in the most recent Reserve Report delivered to the Administrative
Agent pursuant to Section 6.01, after giving effect to any pro forma adjustments
for the consummation of any Acquisitions or Dispositions of Oil and Gas
Interests and production from new wells completed since the effective date of
such Reserve Report.
 
(c)  At any time that the Borrowing Base Usage is greater than seventy-five
percent (75%), the Administrative Agent shall, at the request of all
the  Lenders, require the Borrower and its Restricted Subsidiaries to enter into
and maintain Swap Agreements upon terms, including projected production volumes,
and pursuant to documentation, in form and substance reasonably satisfactory to
the Lenders.
 
(d)  In the event any Credit Party amends, modifies, cancels, sells, transfers,
assigns, terminates, or otherwise disposes of any Swap Agreement entered into by
any Credit Party pursuant to this Section 7.06 (other than any disposition
occurring as a result of a scheduled termination of a Swap Agreement or a
transaction under a Swap Agreement in accordance with its terms) on or at any
time after the Eighth Amendment Effective Date (each, a “Swap Modification”),
the Borrower shall promptly, and in any event within three (3) Business Days
thereafter, provide written notice to the Administrative Agent of the terms of
such Swap Modification, setting forth, in reasonable detail, (x) the effect of
such Swap Modification on the aggregate notional amount of Crude Oil and Natural
Gas subject to the Credit Parties’ Swap Agreements and (y) the amount of net
consideration (if any) received by such Credit Party in the form of
 
Tenth Amendment to Credit Agreement - Page 7


--------------------------------------------------------------------------------


 
cash or Permitted Investments (“Net Cash Consideration”) as a result of such
Swap Modification; provided that no Swap Modification may be made by any Credit
Party without the prior written consent of the Required Lenders if such Swap
Modification, together with all other Swap Modifications made since the most
recent Redetermination Date, has the effect of reducing the aggregate notional
amount of Crude Oil and Natural Gas subject to the Credit Parties’ Swap
Agreements in effect as of the most recent Redetermination Date by more than
five percent (5%); provided, further, that no Swap Modification may be made by
any Credit Party if the aggregate Net Cash Consideration received by such Credit
Party as a result of such Swap Modification, together with the aggregate Net
Cash Consideration received by the Credit Parties as a result of all other Swap
Modifications made since the most recent Redetermination Date, exceeds two and
one-half percent (2.5%) of the Borrowing Base then in effect unless (1) such
Credit Party has received the prior written consent of the Required Lenders or
(2) promptly and in any event within three (3) Business Days after receipt
thereof, the Borrower applies such excess Net Cash Consideration to prepay the
principal amount of the Loans.
 
1.13 Notices.  Subclause (ii) of Section 11.01(a) of the Credit Agreement shall
be and it hereby is amended in its entirety to read as follows:
 
(ii)           if to the Administrative Agent or Issuing Bank, to Wells Fargo
Bank, N.A., 1700 Lincoln Ave. 3rd Floor, MAC C7300-035, Denver,
Colorado  80203, Telecopy No.: (303) 863-5533, Attention:  Todd Hackbarth,
Syndications Specialist, with a copy to Wells Fargo Bank, N.A., 1000 Louisiana,
9th Floor, MAC T5002-090, Houston, Texas  77002, Telecopy No.: (713)
319-1925, Attention:  Scott Hodges, Vice President;
 
1.14 Amendment to Schedule 2.01.  Schedule 2.01 to the Credit Agreement shall be
and it hereby is amended in its entirety and replaced with Schedule 2.01
attached hereto.
 
1.15 Amendment to Exhibits.  Each of the Exhibits to the Credit Agreement shall
be and they hereby are amended by (a) deleting all references to “Guaranty Bank”
solely in its capacity as Administrative Agent under the Credit Agreement and
substituting in lieu thereof the name “Wells Fargo Bank, N.A.”.
 
SECTION 2. Resignation and Appointment of Administrative Agent and Issuing Bank.
 
2.1 Resignation of Resigning Agent and Resigning Issuing Bank.
 
(a)           Pursuant to ARTICLE X of the Credit Agreement, the Resigning Agent
hereby resigns as Administrative Agent under the Credit Agreement upon the
effectiveness of this Amendment.  Upon the effectiveness of such resignation,
the Resigning Agent shall be discharged from its duties and obligations as
Administrative Agent under the Credit Agreement and the other Loan
Documents.  Notwithstanding such resignation and the assignment contained in
Section 3.1 of this Amendment, the provisions of ARTICLE X and Section 11.03 of
the Credit Agreement shall continue in effect for the benefit of the Resigning
Agent in respect of any action
 
Tenth Amendment to Credit Agreement - Page 8


--------------------------------------------------------------------------------


 
taken or omitted to be taken by it while it was acting as the Administrative
Agent under the Credit Agreement and the other Loan Documents.
 
(b)           Pursuant to Section 2.05(i) of the Credit Agreement, the Resigning
Issuing Bank hereby resigns as Issuing Bank under the Credit Agreement upon the
effectiveness of this Amendment.  Upon the effectiveness of such resignation,
the Resigning Issuing Bank shall be discharged from its duties and obligations
as Issuing Bank under the Credit Agreement and the other Loan Documents with
respect to any Letters of Credit issued on or after the Tenth Amendment
Effective Date.  Notwithstanding such resignation, (i) until such time as the
Specified Letter of Credit (as hereinafter defined) is replaced pursuant to and
in accordance with the terms of clause (d) of this Section 2.1, the Resigning
Issuing Bank shall remain a party to the Credit Agreement and shall continue to
have all the rights and obligations of an Issuing Bank under the Credit
Agreement with respect to the Specified Letter of Credit, and (ii) the
provisions of Section 11.03 of the Credit Agreement shall continue in effect for
the benefit of the Resigning Issuing Bank in respect of any action taken or
omitted to be taken by it while it was acting as the Issuing Bank under the
Credit Agreement and the other Loan Documents.
 
(c)           The Resigning Agent, in its capacity as a Lender under the Credit
Agreement, shall continue to have the same rights and powers under the Credit
Agreement and any other Loan Document with respect to its Commitment and its
Loans as any other Lender and may exercise the same notwithstanding its
resignation as Administrative Agent under the Credit Agreement.
 
(d)           The Resigning Issuing Bank, the Successor Issuing Bank and the
Borrower covenant and agree to use commercially reasonable efforts to cause the
Specified Letter of Credit to be replaced with a Letter of Credit issued by the
Successor Issuing Bank under the Credit Agreement within thirty (30) days after
the Tenth Amendment Effective Date and until the date the Specified Letter of
Credit is replaced with a Letter of Credit issued by the Successor Issuing Bank,
the Borrower shall pay to the Resigning Issuing Bank all fees, including
fronting fees, owed to the Resigning Issuing Bank pursuant to Section 2.11(b) of
the Credit Agreement with respect to the Specified Letter of Credit when and as
they become due, and in any event, no later than the date the Specified Letter
of Credit is replaced in accordance with this Section 2.1(d).
 
2.2 Appointment of Successor Agent and Successor Issuing Bank.
 
(a)           Pursuant to ARTICLE X of the Credit Agreement, the Lenders hereby
appoint the Successor Agent as Administrative Agent under the Credit Agreement
and the other Loan Documents.  By its execution hereof, the Successor Agent
hereby accepts such appointment and by its acceptance of such appointment, the
Successor Agent hereby succeeds to and becomes vested with all the rights,
powers, privileges and duties of the Resigning Agent in its capacity as
Administrative Agent under the Credit Agreement.  Notwithstanding the
appointment of the Successor Agent as Administrative Agent, Wells Fargo, in its
capacity as a Lender under the Credit Agreement, shall have the same rights and
powers under the Credit Agreement and any other Loan Document with respect to
its Commitment and its Loans as any other Lender and may exercise the same as
though it were not the Administrative Agent.  In addition, the term “Lender” or
“Lenders” in the Credit Agreement or any other Loan Document shall, at any time
 
Tenth Amendment to Credit Agreement - Page 9


--------------------------------------------------------------------------------


 
when Wells Fargo is a Lender, unless the context otherwise indicates, include
the Successor Agent in its individual capacity.
 
(b)           Pursuant to Section 2.05(i) of the Credit Agreement, the Borrower
and the Successor Agent hereby appoint the Successor Issuing Bank as Issuing
Bank under the Credit Agreement and the other Loan Documents.  By its execution
hereof, the Successor Issuing Bank hereby accepts such appointment and by its
acceptance of such appointment, the Successor Issuing Bank hereby succeeds to
and becomes vested with all the rights, powers, privileges and duties of the
Issuing Bank under the Credit Agreement with respect to any Letters of Credit
issued on or after the Tenth Amendment Effective Date.
 
SECTION 3. Assignment
 
3.1 Resigning Agent Assignment.  Upon the effectiveness of this Amendment, the
Resigning Agent, solely in its capacity as Administrative Agent under the Credit
Agreement and the other Loan Documents, hereby transfers, assigns, conveys and
delivers, as of the Tenth Amendment Effective Date, to the Successor Agent, for
the benefit of itself and the Secured Parties, all of the Resigning Agent’s,
right, title and interest in, to and under (i) the Credit Agreement and the
other Loan Documents, (ii) any and all collateral granted to the Resigning
Agent, for the benefit of the Secured Parties, under any Loan Document and (iii)
all proceeds of any and all of the foregoing (collectively, the “Assigned
Items”); provided that the Resigning Agent expressly reserves all of its rights
and benefits provided to it under ARTICLE X and Section 11.03 of the Credit
Agreement.  The Assigned Items are being assigned and transferred by the
Resigning Agent to the Successor Agent without recourse and except as expressly
provided in Section 3.2 of this Amendment, without representation or warranty,
express or implied, by the Resigning Agent.
 
3.2 Representations and Warranties.
 
(a)           The Resigning Agent represents and warrants to the Successor Agent
that (i) the Resigning Agent is, in all material respects, the owner and holder
of the Assigned Items, (ii) the Assigned Items are, in all material respects,
free and clear of any lien, encumbrance or other adverse claim and (iii) the
Resigning Agent has full right, power and authority to transfer to the Successor
Agent all of the Assigned Items and to execute and deliver this Amendment.
 
(b)           The Successor Agent represents and warrants to the Resigning Agent
that (i) the Successor Agent has full right, power and authority to assume the
Assigned Items and to execute and deliver this Amendment and (ii) the Successor
Agent has made an independent decision to enter into this Amendment and to
assume the Assigned Items, without reliance on any representation or warranty by
the Resigning Agent, other than those representations and warranties expressly
set forth herein.
 
(c)           Each Credit Party represents and warrants to the Resigning Agent
and the Successor Agent that as of the Tenth Amendment Effective Date, both
before and immediately after giving effect to this Amendment, such Credit Party
has no right of setoff, defense or counterclaim against the enforcement of the
Assigned Items.
 
Tenth Amendment to Credit Agreement - Page 10


--------------------------------------------------------------------------------


 
3.3 UCC Financing Statements.  The Resigning Agent and each Credit Party hereby
authorizes the Successor Agent to file UCC financing statement amendments and
other assignment documents assigning all of the Resigning Agent’s right, title
and interest in, to and under the Assigned Items to the Successor Agent.
 
3.4 Collateral.  The Resigning Agent shall, at the Credit Parties’ expense,
promptly, but in any event within ten (10) days after the Tenth Amendment
Effective Date, deliver to the Successor Agent all of the collateral in the
possession or control of the Resigning Agent, solely in its capacity as
administrative agent for the Lenders under the Credit Agreement, including,
without limitation, any stock and/or membership certificates (together with
stock and/or membership interest powers with respect thereto) held by the
Resigning Agent in connection with the Credit Agreement and any other Loan
Documents.
 
3.5 Modification of Mortgages.  Within thirty (30) days after the Tenth
Amendment Effective Date (or such longer time as is acceptable to the Successor
Agent in its sole discretion), the Resigning Agent and each Credit Party agrees
to deliver to the Successor Agent assignments and/or amendments to each of the
Mortgages as shall be reasonably requested by the Successor Agent to evidence
the assignment of the Resigning Agent’s right, title and interest in, to and
under the Mortgages to the Successor Agent, duly executed by the Resigning
Agent, the Successor Agent and the appropriate Credit Parties and in form and
substance reasonably satisfactory to the Successor Agent.  For the avoidance of
doubt, no Credit Party shall be deemed to have breached or violated this Section
3.5 if such Credit Party shall have delivered to the Successor Agent the
documents required pursuant to this Section 3.5 within the time period
prescribed by this Section 3.5, notwithstanding that the Resigning Agent shall
not have delivered such documents to the Successor Agent within such time
period.
 
3.6 Insurance Certificates.  Within thirty (30) days after the Tenth Amendment
Effective Date (or such longer time as is acceptable to the Successor Agent in
its sole discretion), Borrower shall deliver to the Successor Agent (a) copies
of standard insurance certificates issued to Successor Agent evidencing the
insurance coverage required to be maintained by the Credit Parties pursuant to
Section 6.05 of the Credit Agreement and (b) standard endorsements in favor of
the Successor Agent naming the Successor Agent as additional insured with
respect to all liability insurance policies and loss payee with respect to all
casualty and property insurance policies, in the case of each of clauses (a) and
(b), in form and substance reasonably satisfactory to the Successor Agent.
 
3.7 Further Assurance.  The Resigning Agent agrees from time to time, at the
Credit Parties’ expense, to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements, instruments and
filings that the Successor Agent may at any time reasonably deem necessary or
desirable to carry out the intent and purposes set forth in Section 2 and
Section 3 of this Amendment.
 
SECTION 4. Consents.
 
4.1 Appointment of Wells Fargo as Successor Agent.  Each Credit Party hereby
consents to the appointment by the Lenders of the Successor Agent as
Administrative Agent
 
Tenth Amendment to Credit Agreement - Page 11


--------------------------------------------------------------------------------


 
under the Credit Agreement and the other Loan Documents pursuant to Section 2 of
this Amendment.
 
4.2 Appointment of Wells Fargo as Successor Issuing Bank.  Each Lender hereby
consents to the appointment by the Borrower and the Successor Agent of the
Successor Issuing Bank as Issuing Bank under the Credit Agreement and the other
Loan Documents pursuant to Section 2 of this Amendment.
 
4.3 Assignment.  Each Lender and each Credit Party hereby consents to the
assignment of the Assigned Items by the Resigning Agent to the Successor Agent
pursuant to Section 3 of this Amendment.
 
SECTION 5. Conditions.  The amendments to the Credit Agreement contained in
Section 1 of this Amendment, the appointment of a successor administrative agent
and successor issuing bank contained in Section 2 of this Amendment, the
assignment contained in Section 3 of this Amendment and the consents contained
in Section 4 of this Amendment shall become effective upon the satisfaction of
each of the conditions set forth in this Section 5.
 
5.1 Execution and Delivery.  Each Credit Party, the Lenders, the Resigning
Agent, the Resigning Issuing Bank, the Successor Agent and the Successor Issuing
Bank shall have executed and delivered this Amendment.
 
5.2 No Default.  No Default shall have occurred and be continuing or shall
result from the effectiveness of this Amendment.
 
5.3 Fees.  Borrower and Successor Agent shall have executed and delivered a fee
letter in connection with this Amendment, and Borrower shall have paid to the
Successor Agent all fees payable under such fee letter at the time this
Amendment becomes effective.
 
5.4 Notes.  Borrower shall have executed and delivered a promissory note to
Wells Fargo and a replacement promissory note to each Lender that has previously
requested a promissory note in accordance with Section 2.08(e) of the Credit
Agreement.
 
5.5 Assignment.  The Successor Agent shall have received a duly executed copy of
a certain Assignment and Assumption dated as of the Tenth Amendment Effective
Date between Guaranty Bank, as assignor, and Wells Fargo, as assignee, pursuant
to which Guaranty Bank shall have assigned $50,000,000 of its Commitment to
Wells Fargo.
 
5.6 Fees to Resigning Issuing Bank.  Borrower shall have paid to the Resigning
Issuing Bank all accrued and unpaid fees, including fronting fees, owed to the
Resigning Issuing Bank pursuant to Section 2.11(b) of the Credit Agreement (as
in effect immediately prior to the effectiveness of this Amendment).
 
5.7 Mortgages.  Borrower shall have executed and delivered to the Successor
Agent Mortgages in form and substance reasonably acceptable to the Successor
Agent (each duly authorized and executed, as applicable) as the Successor Agent
shall reasonably deem necessary or appropriate to comply with Section 6.09 of
the Credit Agreement.
 
Tenth Amendment to Credit Agreement - Page 12


--------------------------------------------------------------------------------


 
5.8 Pledge Amendments.  The Successor Agent shall have received amendments to
each of the Pledge Agreements as shall be reasonably requested by the Successor
Agent, duly executed by the Successor Agent and the appropriate Credit Parties
and in form and substance reasonably satisfactory to the Successor Agent.
 
5.9 Other Documents.  The Successor Agent, the Resigning Agent and the Resigning
Issuing Bank shall have received such other instruments and documents incidental
and appropriate to the transaction provided for herein as the Successor Agent,
the Resigning Agent, the Resigning Issuing Bank or their respective special
counsel may reasonably request prior to the date hereof, and all such documents
shall be in form and substance reasonably satisfactory to the Successor Agent,
the Resigning Agent or the Resigning Issuing Bank, as applicable.
 
SECTION 6. Representations and Warranties of the Credit Parties.  To induce the
Lenders to enter into this Amendment, each Credit Party hereby represents and
warrants to the Lenders as follows:
 
6.1 Reaffirmation of Representations and Warranties/Further Assurances.  After
giving effect to the amendments herein, each representation and warranty of such
Credit Party contained in the Credit Agreement or in any of the other Loan
Documents is true and correct in all material respects as of the date hereof
(except to the extent such representations and warranties specifically refer to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date and taking into
account any amendments to the schedules or exhibits as a result of any
disclosures made in writing by such Credit Party to the Administrative Agent
after the Effective Date and approved by the Administrative Agent and the
Required Lenders in writing).
 
6.2 Corporate Authority; No Conflicts.  The execution, delivery and performance
by such Credit Party (to the extent a party hereto or thereto) of this Amendment
and all documents, instruments and agreements contemplated herein are within
such Credit Party’s corporate or other organizational powers, have been duly
authorized by all necessary action, require no action by or in respect of, or
filing with, any court or agency of government and do not violate or constitute
a default under any provision of any applicable law or other agreements binding
upon such Credit Party or result in the creation or imposition of any Lien upon
any of the assets of such Credit Party except for Permitted Liens and otherwise
as permitted in the Credit Agreement.
 
6.3 Enforceability.  This Amendment constitutes the valid and binding obligation
of such Credit Party enforceable in accordance with its terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general application.
 
6.4 No Default.  As of the date hereof, both before and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.
 
6.5 Letters of Credit.  As of the Tenth Amendment Effective Date, both before
and immediately after giving effect to the consummation of the transactions
contemplated herein,
 
Tenth Amendment to Credit Agreement - Page 13


--------------------------------------------------------------------------------


 
except for that certain Letter of Credit (including all amendments thereto) more
particularly described on Annex B attached hereto (the “Specified Letter of
Credit”), there are no outstanding Letters of Credit and the aggregate LC
Exposure of all Lenders is $150,000.00.
 
SECTION 7. Miscellaneous.
 
7.1 Reference to and Effect on the Loan Documents.  Upon the effectiveness of
this Amendment, on and after the date hereof, each reference in the Credit
Agreement (including the schedules and exhibits thereto) and the other Loan
Documents to either “JPMorgan Chase Bank, N.A.”, “JPMorgan Chase Bank, National
Association” or “Guaranty Bank” solely in their respective capacities as
Administrative Agent, Collateral Agent and/or Issuing Bank shall be deemed to
refer to “Wells Fargo Bank, N.A.”.
 
7.2 Reaffirmation of Loan Documents and Liens.  Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by each Credit Party.  Each Credit Party
hereby agrees that nothing contained in this Amendment shall in any manner
affect or impair the liabilities, duties and obligations of such Credit Party
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.
 
7.3 Parties in Interest.  All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
7.4 Legal Expenses.  Borrower hereby agrees to pay all reasonable fees and
expenses of special counsel to the Successor Agent, the Resigning Agent, the
Resigning Issuing Bank and Guaranty Bank, in its capacity as a Lender, incurred
by such parties in connection with the preparation, negotiation and execution of
this Amendment and all related documents (including, without limitation, all
reasonable out-of-pocket expenses incurred by the Successor Agent or its counsel
in connection with the recording and filing of Mortgages, assignments and/or
amendments to Mortgages and UCC-1 financing statements).
 
7.5 Further Assurances.  Each Credit Party covenants and agrees from time to
time, as and when requested by the Successor Agent, the Resigning Agent, the
Resigning Issuing Bank or the Lenders, to execute and deliver or cause to be
executed or delivered, all such documents, instruments and agreements and to
take or cause to be taken such further or other action as the Successor Agent,
the Resigning Agent, the Resigning Issuing Bank or the Lenders, as the case may
be, may reasonably deem necessary or desirable in order to carry out the intent
and purposes of this Amendment.
 
7.6 Counterparts.  This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  Delivery of photocopies of the signature pages to this Amendment by
facsimile or
 
Tenth Amendment to Credit Agreement - Page 14


--------------------------------------------------------------------------------


 
electronic mail shall be effective as delivery of manually executed counterparts
of this Amendment.
 
7.7 Headings.  The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
 
7.8 Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of Texas.
 
7.9 Severability.  Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
7.10 Complete Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
 
[Remainder of page intentionally blank]
 
Tenth Amendment to Credit Agreement - Page 15


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.
 
 
BORROWER:
 
CARRIZO OIL & GAS, INC.
 


 
By:  /s/ Paul F. Boling
Name:  Paul F. Boling
Title:  Vice President and Chief Financial Officer
 
 
Tenth Amendment to Credit Agreement
Signature Page


--------------------------------------------------------------------------------


 


 
GUARANTORS:
 
CCBM, INC.


 
 
By:  /s/ Paul F. Boling
Name:  Paul F. Boling
Title:  Vice President
 


 
CLLR, INC.

 


 
By:  /s/ Paul F. Boling
Name:  Paul F. Boling
Title:  Vice President
 


 
HONDO PIPELINE, INC.

 


 
By:  /s/ Paul F. Boling
Name:  Paul F. Boling
Title:  Vice President
 


 
CARRIZO (MARCELLUS) LLC

 


 
By:  /s/ Paul F. Boling
Name:  Paul F. Boling
Title:  Vice President
 


 
CARRIZO MARCELLUS HOLDING INC.

 


 
By:  /s/ Paul F. Boling
Name:  Paul F. Boling
Title:  Vice President
 
Tenth Amendment to Credit Agreement
Signature Page


--------------------------------------------------------------------------------


 
 
CHAMA PIPELINE HOLDING LLC
 


 
By:  /s/ Paul F. Boling
Name:  Paul F. Boling
Title:  Vice President
 
 
 
PECOS PIPELINE LLC
 


 
By:  /s/ Paul F. Boling
Name:  Paul F. Boling
Title:  Vice President
 
Tenth Amendment to Credit Agreement
Signature Page


--------------------------------------------------------------------------------


 


 
SUCCESSOR AGENT, SUCCESSOR
ISSUING BANK AND LENDER:
 
WELLS FARGO BANK, N.A., as Successor
Agent, Successor Issuing Bank and as a Lender

 
By:  /s/ Scott Hodges
Name:  Scott Hodges
Title:  Vice President
 
Tenth Amendment to Credit Agreement
Signature Page


--------------------------------------------------------------------------------


 
RESIGNING AGENT, RESIGNING
ISSUING BANK AND LENDER:
 
GUARANTY BANK, as Resigning Agent,
Resigning Issuing Bank and as a Lender


 
By:  /s/ Kelly L. Elmore III
Name: Kelly L. Elmore III
Title: Senior Vice President
 
Tenth Amendment to Credit Agreement
Signature Page


--------------------------------------------------------------------------------


 
ROYAL BANK OF CANADA,
as Syndication Agent and as a Lender




By:  /s/ Don J. McKinnerney
Name:  Don J. McKinnerney
Title:  Authorized Signatory
 
Tenth Amendment to Credit Agreement
Signature Page


--------------------------------------------------------------------------------


 
CAPITAL ONE, N.A.,
as a Co-Documentation Agent and as a Lender

 


 
By:  /s/ Eric Broussard
Name:  Eric Broussard
Title:  Senior Vice President
 
Tenth Amendment to Credit Agreement
Signature Page


--------------------------------------------------------------------------------


 
UNION BANK, N.A. (f/k/a UNION BANK
OF CALIFORNIA, N.A.),
as a Co-Documentation Agent and as a Lender




By:  /s/ Damien Meiburger
Name: Damien Meiburger
Title: Senior Vice President
 
Tenth Amendment to Credit Agreement
Signature Page


--------------------------------------------------------------------------------


 
U.S. BANK NATIONAL ASSOCIATION,
as a Co-Documentation Agent and as a Lender




By:  /s/ Heather W. Kiely
Name:  Heather W. Kiely
Title:  Vice President
 
Tenth Amendment to Credit Agreement
Signature Page


--------------------------------------------------------------------------------


 
CREDIT SUISSE. CAYMAN ISLANDS
BRANCH
as a Lender




By:  /s/ Vanessa Gomez
Name: Vanessa Gomez
Title: Director




By:  /s/ Mikhail Faybusovich
Name: Mikhail Faybusovich
Title: Vice President
 
Tenth Amendment to Credit Agreement
Signature Page


--------------------------------------------------------------------------------


 
FORTIS CAPITAL CORP.,
as a Lender




By:  /s/ Michele Jones
Name: Michele Jones
Title: Director




By:  /s/ Darrell Holley
Name: Darrell Holley
Title: Managing Director
 
Tenth Amendment to Credit Agreement
Signature Page


--------------------------------------------------------------------------------


 
 